Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 19 and 20 are objected to because of the following informalities:  
Claim 19 states “The method of claims 11…” and should be amended to recite “The method of claim 11…”
Claim 20 states “The method of claims 11…” and should be amended to recite “The method of claim 11…”
  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Vo (U.S Patent 9,321,954).

a porous substrate (Col 2, lines 12-26; Col 5, lines 16-37);
an active agent that interacts with at least one constituent in an operating environment of a target location in which the delivery vehicle is deployed in such a way as to change a characteristic of the at least one constituent so as to facilitate a beneficial effect (Col 3, lines 19-35; Col 5, lines 46-67; Col 6, lines 1-43); and
a non-polymeric encapsulating coating (Col 3, lines 36-61), wherein the encapsulating coating is maintained until the delivery vehicle reaches the target location, wherein the operating environment of the target location causes the encapsulating coating to dissolve and release the active agent into the operating environment of the target location to facilitate the beneficial effect (Col 2, lines 26-40; Col 9, lines 26-34).

Regarding Claim 2, Vo discloses the smart proppant platform technology of claim 1, wherein the active agent is a surfactant (Col 5, lines 46-64).

Regarding Claim 3, Vo discloses the smart proppant platform technology of claim 1, wherein the active agent is a chelating agent, which captures both metal particles and dissolved metal ions from solution (Col 5, lines 46-64; Col 9, lines 26-34).

Regarding Claim 4, Vo discloses the smart proppant platform technology of claim 1, wherein the encapsulating coating comprises one or more of the following: a time release 

Regarding Claim 5, Vo discloses the smart platform technology of claim 1, wherein the active agent comprises one or more of the following: a chemically active agent, a biologically active agent, a surfactant, a bio-surfactant, a catalyst for an in-situ reaction, a reactant for an in-situ reaction, or an environmentally friendly chemical (Col 3, lines 19-35; Col 5, lines 46-67; Col 6, lines 1-43).

Regarding Claim 6, Vo discloses the smart proppant platform technology of claim 1, wherein the proppant is surface modified (Col 3, lines 19-55; Col 9, lines 35-64).

Regarding Claim 7, Vo discloses the smart proppant platform technology of claim 1, wherein the proppant is treated with a pore former (Col 3, lines 19-55; Col 9, lines 35-64).

Regarding Claim 8, Vo discloses the smart platform technology of claim 1, wherein the constituent is oil or natural gas in a hydraulically fractured subterranean feature (Abstract; Col 2, lines 41-47).

Regarding Claim 9, Vo discloses the smart proppant platform technology of claim 8, wherein the active agent interacts with oil or natural gas to facilitate extraction from the hydraulically fractured subterranean feature (Abstract; Col 2, lines 41-47).



Regarding Claim 11, Vo discloses a method for fabricating a smart proppant delivery vehicle (Col 2, lines 41-47; Col 10, lines 30-65) comprising:
mixing at least one oxide material and at least one mineral in the form of a slurry (Col 3, lines 19-35);
drying the slurry to form a dried powder (Col 3, lines 19-35; Col 4, lines 5-40); and
tumbling the dried powder to make substantially spherical particles (Col 5, lines 15-45);
mixing at least one other oxide material with the substantially spherical particles so as to form a coating of the other oxide on the substantially spherical particles (Col 3, lines 19-35; Col 5, lines 46-67; Col 6, lines 1-43);
sintering the coated spherical particles in a furnace with a reducing atmosphere at an elevated temperature for a predetermined period of time (Col 2, lines 26-40; Col 9, lines 26-34);
cooling the sintered substantially spherical particles to room temperature (Col 2, lines 26-40; Col 9, lines 26-34);
immersing the sintered substantially spherical particles in a solution comprising an active agent of interest or a precursor that can form an active agent (Col 3, lines 19-35; Col 5, lines 46-67; Col 6, lines 1-43); and
encapsulating the substantially spherical particles with a non-polymeric coating to form the smart proppant (Col 3, lines 36-61).

Regarding Claim 12, Vo discloses the method of claim 11, wherein the active agent is a surfactant (Col 5, lines 46-64).

Regarding Claim 13, Vo discloses the method of claim 11, wherein the active agent is a chelating agent, which captures both metal particles and dissolved metal ions from solution (Col 5, lines 46-64; Col 9, lines 26-34).

Regarding Claim 14, Vo discloses the method of claim 11, wherein the encapsulating coating comprises one or more of the following: a time release encapsulating coating, a water-soluble silicate coating, an oil soluble coating, a temperature sensitive coating, or an inorganic soluble coating (Col 3, lines 19-63; Col 4, lines 26-42).

Regarding Claim 15, Vo discloses the method of claim 11, wherein the active agent comprises one or more of the following: a chemically active agent, a biologically active agent, a surfactant, a bio-surfactant, a catalyst for an in-situ reaction, a reactant for an in-situ reaction, or an environmentally friendly chemical (Col 3, lines 19-35; Col 5, lines 46-67; Col 6, lines 1-43).

Regarding Claim 16, Vo discloses the method of claim 11, wherein the proppant is surface modified (Col 3, lines 19-55; Col 9, lines 35-64).

Regarding Claim 17, Vo discloses the method of claim 11, wherein the proppant is treated with a pore former (Col 3, lines 19-55; Col 9, lines 35-64).

Regarding Claim 18, Vo discloses the method of claim 11, wherein the constituent is oil or natural gas in a hydraulically fractured subterranean feature (Abstract; Col 2, lines 41-47).

Regarding Claim 19, Vo discloses the method of claim 11, wherein the active agent interacts with oil or natural gas to facilitate extraction from the hydraulically fractured subterranean feature (Abstract; Col 2, lines 41-47).

Regarding Claim 20, Vo discloses the method of claim 11, wherein the active agent is an enzyme or biologically active agent that facilitates the remediation of fluorinated chemicals, solvents, and surfactants (Col 3, lines 19-35; Col 5, lines 46-67; Col 6, lines 1-43).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	Rickman et al (U.S Patent 7,407,010) – discloses methods of coating particulates that comprise of liquid hardenable resins.  The particulates can be partially or fully coated with 1 or 2 different components (Abstract).
	Nguyen (U.S Patent 6,962,200) – discloses methods of coating proppant particles with a resin composition in a fracturing fluid.  The resin can harden to form permeable packs in fractures in order to prevent flow-back (Col 2, lines 41-60).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHISH K VARMA whose telephone number is (571)272-9565.  The examiner can normally be reached on Monday-Friday 9:30-5:30pm, Telework Mondays and Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-4137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/ASHISH K VARMA/Examiner, Art Unit 3674                                                                                                                                                                                                        


/ZAKIYA W BATES/Primary Examiner, Art Unit 3674